 Case 19-61608-grs Doc 822-3 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 3. Wosnhtons Corporation Commitment Letter dated July 13 2020 Page 1 of 3




                               EXHIBIT 3
     Case 19-61608-grs Doc 822-3 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
    Exhibit 3. Wosnhtons Corporation Commitment Letter dated July 13 2020 Page 2 of 3




July 13, 2020


Michael Lewitt
The Third Friday Total Return Fund, L.P.
85 N. Congress Avenue
Delray Beach, FL 33445

Dear Mr. Lewitt

Please be informed that our group, Wosnhtons Corporation, LDA, has approved a loan for The Third Friday
Total Return Fund, L.P. acquisition of Americore Holdings and its subsidiaries, please see below terms and
conditions of our commitment.

Lender:                     Wosnhtons Corporation, LDA

Borrower                   St. Alexius Properties St. Alexius Corporation #1, Ellwood Medical Center
                           Properties and Ellwood Medical Center. All parties shall act as co-
                           borrowers on the loan.

Loan Amount:                   Million USD

Interest Rate:              16% with Monthly Payments

Loan Maturity:              3-years

Amortization:               Balloon Loan with all principal due at the maturity

Extension Provision:        The Borrower can extend the loan for 12-months for a 3% fee

Prepayment Penalty;        5% in year 1 and 3% in year 2.

Collateral;                Lender shall receive a senior perfected interest in all real estate properties
                           associated with the hospitals in particular, properties owned by St. Alexius
                           Properties and Ellwood Medical Real Estate

Closing Fees               2% of the Loan Amount to be funded from proceeds



  Wosnhtons Corporation Lda. – Rua das hortas, nº 3, Funchal – Ilha da Madeira - Portugal
      Case 19-61608-grs Doc 822-3 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
     Exhibit 3. Wosnhtons Corporation Commitment Letter dated July 13 2020 Page 3 of 3




Conditions to Close     The following list conditions needed to complete the funding
                                (1) updated appraisal showing all properties similar in value to the
                                    last appraisal already received.
                                (2) final purchase agreement approved by the bankruptcy court
                                    and the trustee
                                (3) no significant adverse change in the financial status of the
                                    Borrower as of June 30, 2020.
                                (4) Acceptance by both parties of the definitive loan agreements.

Expiration Date         This commitment expires in 14 days from the date of this letter with
                        funding required within 45 days from the date of this letter.



 .



 Sincerely,

 WOSNHTONS CORPORATION, LDA




 Name: Wosnhtons Castro da Cunha
 Title: CEO



 Accepted by

 THE THIRD FRIDAY TOTAL RETURN FUND, L.P.




 Name: Michael Lewitt
 Title: Manager




  Wosnhtons Corporation Lda. – Rua das hortas, nº 3, Funchal – Ilha da Madeira - Portugal
